Exhibit 10.3

 

FIRST AMENDMENT
TO THE
NEFF CORPORATION 2014 INCENTIVE AWARD PLAN

 

Pursuant to the authority reserved to it in Section 14.1 of the Neff Corporation
2014 Incentive Award Plan, adopted November 7, 2014 (the “Plan”), the Board of
Directors of Neff Corporation (the “Board”) hereby amends the Plan as follows,
effective immediately prior to the consummation of the transactions contemplated
by the Agreement and Plan of Merger  by and among Neff Corporation (the
“Company”), H&E Equipment Services, Inc., a Delaware corporation (“Parent”), and
Yellow Iron Merger Co., a Delaware corporation and a direct, wholly-owned
subsidiary of Parent (“Merger Sub”), pursuant to which, among other things
Merger Sub shall be merged with and into the Company with the Company as the
surviving corporation (the “Surviving Corporation”) and becoming a wholly-owned
subsidiary of Parent (the “Merger”):

 

1.             Article 2 of the Plan is hereby amended to add the following
definitions, with the definitions that follow such terms to be appropriately
renumbered:

 

“2.9 “Cause” means:

 

1. if the Holder is party to an effective employment, consulting, severance or
other similar agreement with the Company, or a Subsidiary or Affiliate thereof,
and such term is defined therein, “Cause” shall have the meaning given in such
other agreement;

 

2. if the Holder is not a party to an effective employment, consulting,
severance or similar agreement or if no definition of “Cause” is set forth in
such agreement, “Cause” shall have the meaning provided in the applicable Award
Agreement; or

 

3. if neither 1 nor 2 applies, the Holder’s (i) willful misconduct or gross
negligence in connection with the performance of the Holder’s duties for the
Company, its Subsidiaries or Affiliates; (ii) conviction of, or a plea of nolo
contendere to, a felony or a crime involving fraud or moral turpitude;
(iii) engaging in any business that directly or indirectly competes with the
Company, or any Subsidiary or Affiliate thereof; (iv) fraud, misappropriation,
embezzlement or other theft or dishonesty relating to the Company, or any
Subsidiary or Affiliate thereof, (v) acts or omissions constituting a material
failure to perform substantially and adequately the Holder’s duties with respect
to the Company, its Subsidiaries or Affiliates or (vi) disclosure of trade
secrets, customer lists or confidential information of the Company, its
Subsidiaries or Affiliates to a competitor or unauthorized person.”

 

2.29  “First Amendment Effective Time”  means immediately prior to the
consummation of the transactions contemplated by the Agreement and Plan of
Merger  by and among Neff Corporation (the “Company”), H&E Equipment
Services, Inc., a Delaware corporation (“Parent”), and Yellow Iron Merger Co., a
Delaware corporation and a direct, wholly-owned subsidiary of Parent (“Merger
Sub”), pursuant to which, among other things Merger Sub shall be merged with and
into the Company with the Company as the surviving corporation (the “Surviving
Corporation”) and becoming a wholly-owned subsidiary of Parent.

 

--------------------------------------------------------------------------------


 

“2.31      “Good Reason” means:

 

(A)  with respect to any portion of an Award that would become vested upon a
Termination of Service for Good Reason regardless of this First Amendment to the
Neff Corporation 2014 Incentive Award Plan:

 

1. if the Holder is party to an effective employment, consulting, severance or
other similar agreement with the Company, or a Subsidiary or Affiliate thereof,
and such term is defined therein, “Good Reason” shall have the meaning given in
such other agreement;

 

2. if the Holder is not a party to an effective employment, consulting,
severance or similar agreement or if no definition of “Good Reason” is set forth
in such agreement, “Good Reason” shall have the meaning provided in the
applicable Award Agreement; or

 

3. if neither 1 nor 2 applies, (i) a substantial reduction in the duties or
responsibilities of Holder (excluding any such reduction if after such
reduction, Holder’s duties and responsibilities are substantially similar as
those of employees of the acquirer in the Change in Control (or its
subsidiaries) with a similar position to Holder’s position with the Company or a
Subsidiary thereof on the date immediately preceding the date the agreement
giving rise to the Change in Control is executed) or (ii) a material reduction
in Holder’s base salary; provided, however, that in order for Holder’s
Termination of Service to be treated as being for Good Reason, Holder must
provide written notice to the Company of the events alleged to constitute Good
Reason within 30 days after the later of the occurrence thereof and the date on
which Holder was aware or should have been aware of such occurrence, the Company
must have failed to cure such alleged events within 30 days after its receipt of
such written notice and Holder must resign within 30 days after the expiration
of the Company’s 30 day cure period.

 

(B)  with respect to any portion of an Award that would not have become vested
upon or after a Termination of Service but for the First Amendment to the Neff
Corporation 2014 Incentive Award Plan, “Good Reason” shall mean:  (i) a
substantial reduction in the duties or responsibilities of Holder (excluding any
such reduction if after such reduction, Holder’s duties and responsibilities are
substantially similar as those of employees of the acquirer in the Change in
Control (or its subsidiaries) with a similar position to Holder’s position with
the Company or a Subsidiary thereof on the date immediately preceding the date
the agreement giving rise to the Change in Control is executed) or (ii) a
material reduction in Holder’s base salary; provided, however, that in order for
Holder’s Termination of Service to be treated as being for Good Reason, Holder
must provide written notice to the Company of the events alleged to constitute
Good Reason within 30 days after the later of the occurrence thereof and the
date on which Holder was aware or should have been aware of such occurrence, the
Company must have failed to cure such alleged events within 30 days after its
receipt of such written notice and Holder must resign within 30 days after the
expiration of the Company’s 30 day cure period.”

 

2.             Section 14.2(d) of the Plan is hereby amended by adding the
following to the end thereof:

 

“In the event that an Award is cancelled in connection with a Change in Control
and a substitute award is granted in respect thereof by the successor
corporation or a parent or subsidiary of the successor corporation, then if the
Holder incurs a Termination of Service by the Company or an Affiliate without
Cause (and not due to death or disability) or as the result of

 

--------------------------------------------------------------------------------


 

Holder’s resignation for Good Reason, in either case, following the occurrence
of such Change in Control, then such substitute award granted in connection with
such Change in Control, to the extent not vested as of the date of such
Termination of Service, shall (i) in the case of a substitute award in the form
of restricted stock units (A) become vested on the date of such Termination of
Service with respect to the percentage of such restricted stock units equal to a
fraction, the numerator of which is the number of days from the date of grant of
the Restricted Stock Units in respect of which such substitute restricted stock
units were granted until the date of such Termination of Service and the
denominator of which is the number of days in the Performance Period relating to
the Restricted Stock Units in respect of which such substitute restricted stock
units were granted, with such substitute restricted stock units that become so
vested to be settled within 60 days after such Termination of Service (or such
later date required by Code Section 409A) and (B) with respect to any substitute
restricted stock units that do not become vested under clause (A), as a
severance benefit, which Holder had no legally binding right to prior to the
First Amendment Effective Time, such substitute restricted stock units shall be
settled on the date on which the Performance Period for the Restricted Stock
Units in respect of which such substitute restricted stock units were granted
was scheduled to end (or within 15 days thereafter), but only if the Holder has
complied with any applicable restrictive covenants through and including the
applicable vesting date and (ii) in the case of a substitute award in the form
of a stock option, remain outstanding and continue to vest on its regularly
scheduled dates if, and only if, the Holder has complied with any applicable
restrictive covenants through and including the applicable vesting date.  Any
substitute awards that do not become vested on or following a Termination of
Service in accordance with the immediately preceding sentence shall be forfeited
with no compensation or payment due to Holder.  With respect to any such
substituted option, (i) any portion of such option which is vested and
exercisable as of the date of such Termination of Service shall remain
exercisable in accordance with the terms of the relevant award agreement and
(ii) any portion of such option that becomes vested and/or exercisable on or
after the date of such Termination of Service shall be exercisable for the same
period as if the applicable vesting date was the date of Holder’s Termination of
Service without Cause (and not due to death or disability).”

 

3.             Section 14.10 of the Plan is hereby amended by adding the
following to the end thereof:

 

“In the event that a Holder is a “specified employee” within the meaning of
Section 409A of the Code, and a payment or benefit provided for under the Plan
would be subject to additional tax under Section 409A of the Code if such
payment or benefit is paid within six (6) months after such Holder’s separation
from service (within the meaning of Section 409A of the Code), then such payment
or benefit shall not be paid (or commence) during the six (6) month period
immediately following such Holder’s separation from service except as provided
in the immediately following sentence. In such an event, any payments or
benefits that would otherwise have been made or provided during such six
(6) month period and which would have incurred such additional tax under
Section 409A of the Code shall instead be paid to the Holder in a lump-sum,
without interest, on the earlier of (i) the first business day of the seventh
month following such Holder’s separation from service or (ii) the tenth business
day following such Holder’s death.”

 

--------------------------------------------------------------------------------


 

To record the adoption of this Amendment to the Plan, the Board has caused its
authorized officer to execute this Amendment this 14th day of July, 2017.

 

 

 

NEFF CORPORATION

 

 

 

 

 

 

By:

/s/ Mark Irion

 

 

Name:

Mark Irion

 

 

Title:

Chief Financial Officer

 

(Signature Page to 2014 Plan Amendment)

 

--------------------------------------------------------------------------------